Citation Nr: 1116617	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a renal disorder, claimed as kidney stones.  

2.  Entitlement to service connection for a chronic gastrointestinal disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in September 2009, at which time these issues were remanded for additional development.  With the exceptions noted below, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the Veteran in a March 2011 written statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for disabilities of the low back and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not presented competent evidence that a current renal disorder, claimed as kidney stones, began during military service, as the result of a disease or injury sustained therein, or due to herbicide exposure during service.  
2.  The Veteran has not presented competent evidence that a current gastrointestinal disorder began during military service, as the result of a disease or injury sustained therein, or due to herbicide exposure during service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a renal disorder or kidney stones, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Entitlement to service connection for a chronic gastrointestinal disorder, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In January 2004, July 2007, and November 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the July 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in January 2004, prior to the May 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in February 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a renal disorder, claimed as kidney stones.  However, the Board finds that the record, which does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking the Veteran's kidney stones to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Renal disorder

The Veteran seeks service connection for a renal disorder, claimed as kidney stones.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as renal calculi, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

As the Veteran also had military service in Vietnam, the Board must also consider entitlement to service connection for a kidney disorder as secondary to herbicide exposure.  Under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  

In the present case, the Veteran's service records confirm service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  Renal calculi and related renal disabilities, however, are not among the disorders listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection for a kidney disorder on a presumptive basis must be denied.  Nevertheless, the statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection on this basis will be considered below.  

The Veteran alleges that he experienced frequent dehydration during military service in Vietnam, a condition which resulted in chronic kidney stones.  On physical examination for military service in November 1965, the Veteran was without genitourinary abnormality, and he denied any history of kidney stones, blood in his urine, or related renal difficulty.  In June 1967, the Veteran was seen for heat exhaustion.  He stated he almost fainted, and he was observed to exhibit excessive sweating.  He was examined in conjunction with service separation in December 1968, and no genitourinary abnormality was noted at that time.  

In June 1971, the Veteran was admitted to a VA medical center for treatment of hematuria and left flank pain of recent onset.  He denied any prior history of renal or urethral calculi.  The impression was of a possible left renal calculus.  He subsequently underwent a left pyelolithotomy that same month, and experienced a full recovery without complications.  The Veteran has asserted that after 1971 he experienced several subsequent kidney stones which eventually passed without incident.  

A June 2006 statement was received from the Veteran's wife, who stated she had known the Veteran for many years prior to service.  Upon his return home following military service, he experienced kidney stones in 1971, and they were told by a VA doctor that because he had experienced dehydration during military service, he would thereafter experience chronic recurrent kidney stones.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a renal disorder, to include kidney stones.  No renal disorder was diagnosed or treated during military service or noted on his December 1968 service separation examination.  The first diagnosis of a renal disorder or kidney stones dates to June 1971, more than a year after service separation, when the Veteran was diagnosed with and treated for kidney stones.  Furthermore, no competent expert has suggested the Veteran's kidney stones were incurred during military service or within a year thereafter, or result from a disease or injury incurred therein.  Likewise, a competent expert has not linked the Veteran's kidney stones to his confirmed herbicide exposure.  

The Veteran has asserted that his dehydration during military service resulted in the development of kidney stones many years later.  As discussed above, his service treatment records confirm he was seen for heat exhaustion on at least one occasion, and excessive sweating was noted; nevertheless, the competent evidence of record does not suggest this situation resulted in his kidney stones years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran has stated he was told this by a VA physician in 1971; however, such a statement is not noted in his 1971 hospitalization records.  In the absence of any competent evidence suggesting the Veteran has kidney stones or a renal disorder resulting from a disease or injury incurred during military service, or as a result of herbicide exposure therein, service connection for a renal disorder, to include kidney stones, must be denied.  

The Veteran and his wife allege his kidney stones were incurred in or are otherwise related to military service.  As laypersons, however, they are not capable of making medical conclusions; thus, these statements regarding the etiology of his current disorders are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Renal disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements, and those of his wife, though credible, therein cannot be accepted as competent medical evidence.  

In conclusion, the award of service connection for a renal disorder, to include kidney stones, must be denied, as the preponderance of the evidence suggests against a finding of a nexus between any incident of service, to include dehydration or herbicide exposure, and the Veteran's kidney stones.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Gastrointestinal disorder

The Veteran seeks service connection for a gastrointestinal disorder.  The general criteria for the award of service connection have been noted above.  

As discussed above, the Veteran has confirmed military service in Vietnam.  Thus, his exposure to herbicides is presumed.  The Veteran's current gastrointestinal disabilities, such as gastroesophageal reflux disease and Barrett's esophagus, however, are not among the disorders listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection for a gastrointestinal disorder on a presumptive basis must be denied.  Nevertheless, the statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection on this basis will be considered below.  

On physical examination for acceptance into military service in November 1965, the Veteran was without any gastrointestinal abnormalities.  The Veteran sought treatment in July 1966 for a two-day history of nausea, vomiting, and diarrhea.  The impression was of acute gastroenteritis, and he was afforded medication.  On follow-up several days later, he was much improved and returned to full duty.  In August 1967, he sought treatment for a two-day history of diarrhea, nausea, and vomiting.  He was prescribed medication and rest.  The Veteran was again seen in August 1968 for complaints of nausea, vomiting, and diarrhea.  He was again given medication.  He was examined in conjunction with service separation in December 1968, and no gastrointestinal abnormality was noted at that time.  

In June 1971, the Veteran was admitted to a VA medical center for treatment of hematuria and left flank pain of recent onset.  The impression was of a possible left renal calculus.  On physical examination for hospital admission, no history of a gastrointestinal disorder was noted, and his abdomen was soft, without organomegaly.  No gastrointestinal disorder was diagnosed at that time.  

More recently, the Veteran has received VA medical treatment for various disabilities, include gastrointestinal complaints.  He has reported a history of heartburn for approximately 30 years, and has been diagnosed with gastroesophageal reflux disease by VA medical personnel in April 2004.  A January 2006 colonoscopy and esophagoscopy conducted at a VA medical center confirmed diverticulosis and Barrett's mucosa.  Gastroesophageal reflux disease was again confirmed by a VA physician on examination in May 2006.  

The Veteran has also reported private medical treatment for his gastrointestinal complaints, and reports of such treatment have been obtained by VA.  In May 2000, the Veteran received treatment for gastroesophageal reflux disease, for which he was prescribed medication.  Subsequent private treatment records confirm ongoing treatment to the present for gastroesophageal reflux disease, but do not give a date of onset or etiological basis for this disorder.  

The Veteran has stated that during his military service in Vietnam, his unit was cut off from food supplies for an extended period of time, and as a result, food was rationed during his time.  He lost approximately 40 pounds, by his report.  He contends this episode of reduced calorie intake resulted in later gastrointestinal symptoms.  A June 2006 statement was received from the Veteran's wife, who stated she had known the Veteran for many years prior to service.  Upon his return home following military service, he experienced chronic and recurrent stomach problems.  

A VA medical examination was afforded the Veteran in February 2010 to determine the etiology of any current gastrointestinal disability.  The Veteran's claims file was reviewed in conjunction with the examination.  Upon review of the claims file and physical examination of the Veteran, the examiner, a VA physician, diagnosed Barrett's esophagus and gastroesophageal reflux disease.  The physician also noted that by the Veteran's own account, his gastrointestinal symptoms, chiefly heartburn, first manifested in approximately 1971, after leaving service.  The VA physician also noted that the Veteran's service treatment records did not indicate onset of a chronic gastrointestinal disorder during military service, and his December 1968 service separation examination was negative for any gastrointestinal abnormality.  In light of these facts, the examiner determined the Veteran's gastroesophageal reflux disease and Barrett's esophagus did not "appear linked to or worsened by military service."  

After considering the totality of the record, the Board finds the preponderance of the evidence is against the award of service connection for a gastrointestinal disorder.  Although the Veteran was seen on at least three occasions for general gastrointestinal symptoms including nausea, vomiting, and diarrhea, these episodes appeared to be merely acute and transitory, as he made a full recovery each time, and no gastrointestinal abnormality was noted on his December 1968 service separation examination.  Additionally, although the Veteran has reported a history of heartburn since service separation, his 1971 VA hospitalization record is negative for any such complaints, and does not reflect a diagnosis of a gastrointestinal disorder.  On VA examination in February 2010, a VA examiner found no indication in the record that the Veteran's current gastroesophageal reflux disease and Barrett's esophagus were related to military service, or any disease or injury incurred therein.  Even assuming the credibility of the Veteran's assertion that he experienced food rationing and restricted food intake during his military service, the competent evidence of record does not suggest this situation resulted in his gastrointestinal disorders many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In the absence of any competent evidence suggesting the Veteran has a current gastrointestinal disorder resulting from a disease or injury incurred during military service, or as a result of herbicide exposure therein, service connection for a gastrointestinal disability must be denied.  

The Veteran and his wife allege his current gastrointestinal disabilities were incurred in or are otherwise related to military service.  As laypersons, however, they are not capable of making medical conclusions; thus, these statements regarding the etiology of his current disorders are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Gastrointestinal disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements, and those of his wife, though credible, therein cannot be accepted as competent medical evidence.  

In conclusion, the award of service connection for a gastrointestinal disorder must be denied, as the preponderance of the evidence is against a finding of a nexus between any incident of service, to include reduced food intake or herbicide exposure, and the Veteran's current gastrointestinal disorders.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a renal disorder, claimed as kidney stones, is denied.  

Entitlement to service connection for a chronic gastrointestinal disorder is denied.  


REMAND

Pursuant to the Board's September 2009 remand order, the Veteran was afforded a February 2010 VA orthopedic examination to determine the etiology of his current low back and right hip disabilities.  After examining the Veteran and reviewing the claims file, a VA examiner opined that it was less likely than not that the Veteran's current low back and right hip disorders were incurred in or otherwise related to service, as evidence of in-service back and right hip injuries could not be found within his service treatment records.  Review of the Veteran's service treatment records does not indicate diagnosis of or treatment for a low back or right hip disability during service.  

The Board notes, however, that the Veteran has claimed he injured his back and right hip while running from a military vehicle which came under enemy fire during his service in Vietnam.  Service personnel records confirm both his military service in Vietnam, as well as his combat exposure.  Specifically, the Veteran was authorized to wear the Fleet Marine Force Combat Operations Insignia on his Vietnam Service Ribbon, indicative of direct participation in combat operations, and his battalion was granted hostile fire pay for the period between February and September 1967, according to his service personnel records.  Thus, the Veteran's participation in combat is conceded by the Board.  

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Additionally, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board concedes the Veteran, despite being a layperson, is competent to testify regarding such observable symptomatology as back or hip pain.  

In light of the above, the Board must conclude the basis of the February 2010 VA medical opinion was flawed, as it failed to afford the Veteran the benefit of the 38 U.S.C.A. § 1154(b) presumption regarding his claimed in-service back or hip injuries.  This is not to say that service connection is itself presumed for any disability reasonably claimed by a combat veteran;  a causal nexus must still be established by competent evidence between an in-service injury and a current disability.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

In the present case, another medical opinion is required, which must address whether a current low back or right hip disability is causally related to a disease or injury incurred during military service, and presumes the credibility of the Veteran's self-reported history of back and hip injuries, insofar as those assertions are consistent with the circumstances, condition, or hardships of such service.  In addressing any question of etiology, the examiner is free to consider other evidence of record, such as the December 1968 service separation examination, in rendering his/her opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in February 2010.  The Veteran need not be re-examined unless such examination is found by the examiner to be necessary to address the questions posed by this remand.  The examiner should be asked to state whether it is at least as likely as not that the Veteran's current disabilities of the low back and right hip were incurred during active military service, or result from injuries sustained therein.  In so stating, the examiner should presume the credibility of the Veteran's reports of unspecified low back and right hip injuries during military service.  The complete medical rationale for any opinion expressed should be provided.  

2.  If and only if the February 2010 examiner is not available, schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back and right hip disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After fully examining the Veteran and reviewing his claims file, the examiner should state whether it is as likely as not that any current low back or right hip disabilities were incurred during military service, to include as a result of in-service injuries.  In so stating, the examiner should presume the credibility of the Veteran's reports of unspecified low back and right hip injuries during military service.  The complete medical rationale for any opinion expressed should be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


